Title: To George Washington from Nathaniel Freeman, 12 December 1775
From: Freeman, Nathaniel
To: Washington, George



Sandwich [Mass.] December 12, 1775.

—May it please your Excellency: Colonel Otis, the younger, the author of the letter to your Excellency enclosed herewith, sent the same open to me,

as we were together in ordering Mr. Lovell apprehended and sent a prisoner to your Excellency. Upon reading it, I thought it would not be improper to add, that the two Lovells mentioned in this delinquent’s letter, owned that they told Shubael Lovell, the prisoner, they wished he had returned their names to the King’s officers as friends to Government, and as having refused to take up arms, &c.
This Shubael, though he appears an ignorant fellow, hath considerable influence among the Barnstable Tories, hath practised coasting to Nantucket the summer past, and I have no doubt hath communicated every thing of intelligence to the navy, if not frequently supplied them with provisions. Doctor Gelston, to whom he alludes in his letter, we have taken a number of depositions of his having supplied them considerably from Nantucket. He swears he will do it in defiance of the people, and threatens communicating the small-pox to any one who resists him. I wish he was taken, but cannot get any one, as yet, to join me in sending on for him. I hope your Excellency will take care that he is taken. The depositions concerning him are now in the hands of Joseph Nye, Esq., at the General Court. I shall be furnished with more, and be at Head-Quarters with Colonel Otis, this week, by Thursday, when shall take the liberty to wait on your Excellency. In the mean time, I am, with the greatest sincerity, your Excellency’s obedient, humble servant,

N. Freeman.

